Title: From Thomas Jefferson to George Outlaw, 24 June 1806
From: Jefferson, Thomas
To: Outlaw, George


                        
                            Sir
                     
                            Washington June 24. 1806.
                        
                        I have duly recieved the Address signed by yourself on behalf of the Ministers & Messengers of the several
                            Baptist churches of the North Carolina Chowan association held at Salem, and I proffer my thanks for the favorable
                            sentiments which it expresses towards myself personally.   the happiness which our country enjoys in the pursuits of peace
                            and industry ought to endear that course to all it’s citizens, and to kindle their hearts with gratitude to the being
                            under whose providence these blessings are held. we owe to him especial thanks for the right we enjoy to worship him,
                            every one in his own way, and that we have been singled out to prove by experience the innocence of freedom in religious
                            opinions & exercises, the power of reason to maintain itself against error, and the comfort of living under laws which
                            assure us that in these things ‘there is none who shall make us afraid.’
                        I am peculiarly gratified by the confidence you express that no attempt will ever be made by me to violate
                            the trust reposed in me by my fellow citizens, or to endanger their happiness. in this confidence you shall never be
                            disappointed. my heart never felt a wish unfriendly to the general good of my fellow-citizens.
                        Be so kind as to present my thanks to the churches of your association, & to assure them of my prayers for
                            the continuance of every blessing to them now & hereafter: and accept yourself my salutations & assurances of
                            great respect & consideration.
                        
                            Th: Jefferson
                     
                        
                    